                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION
JEFFREY H.B. ALEXANDER,                )
Deceased, by and through his personal )
Representative STEPHANIE L.            ) Case No. CV-18-82-GF-BMM
ALEXANDER, and STEPHANIE L. )
ALEXANDER, personal                    )
Representative, on behalf of the heirs )
Of JEFFREY H.B. ALEXANDER, )
                                       )
                   Plaintiffs,         )
      v.                               )   ORDER DISMISSING CLAIMS
                                       )   FOR STRICT LIABILITY
MONTANA-DAKOTA UTILITIES )                 (ABNORMALLY DANGEROUS
CO., a Delaware Corporation;           )   ACTIVITY) AND EXPRRESS
and JOHN DOES I-X,                     )   WARRANTIES
                                       )
                   Defendants.         )

       THIS COURT, having reviewed the parties, Joint Motion to Dismiss Claims

for Strict Liability (Abnormally Dangerous Activity) and Express Warranties and

good cause appearing therefor, hereby FINDS and ORDERS as follows:

       1.    The parties Joint Motion to is GRANTED.

       2.    Count 4 of Plaintiffs’ Complaint asserts a claim for strict liability

against MDU, asserting strict liability under the theories of strict products liability

and strict liability for injuries resulting from carrying out an abnormally dangerous

activity.
      3.    Count 5 of Plaintiffs’ Complaint asserts a claim for breach of warranty,

alleging breaches of both express and implied warranties.

      4.    Pursuant to the agreement of the parties, the portions of Counts 4 and 5

alleging claims for strict liability based upon abnormally dangerous activities and

express warranties are DISMISSED, with prejudice, from Plaintiffs’ Complaint and

Demand for Jury Trial.

      5.    The portion of Count 4 for strict products liability for failure to warn

and defective design, and the portion of Count 5 for implied warranties are

unaffected by this Order.

      Dated this 6th day of April, 2020.
